DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicant’s amendment filed June 7, 2021. Claim 8 has been cancelled without prejudice.  Claims 1-7 and 9-19 are pending and an action on the merits is as follows.

Allowable Subject Matter
Claims 1-7 and 9-19 are allowed.
The following is an examiner’s statement of reasons for allowance
In regard to independent claim 1 and dependent claims 2-7 and 9-14, the closest prior art references, Mimura et al. (US 2008/0080040 A1), Kuze et al. (JP2003-287607),  and Yoon et al. (US 2018/0165615 A1), fail to disclose, either singly or in combination, all of the limitations of claim 1, including the limitations, “an adhesive layer disposed on the light collector and including at least one first groove in at least a part overlapping with the plurality of first light blocking patterns; and a light diffuser disposed on the adhesive layer and including a plurality of capsules, wherein the adhesive layer includes at least one second groove overlapping with the at least one first groove and located under the at least one first groove.”
In regard to independent claim 15 and dependent claims 16-19, the closest prior art references, Mimura et al. (US 2008/0080040 A1), Kuze et al. (JP2003-287607),  and Yoon et al. (US 2018/0165615 A1), fail to disclose, either singly or in combination, all of the limitations of claim 1, including the limitations, “an adhesive layer disposed on the light collector and including at least one first groove in at least a part overlapping the plurality of first light blocking patterns; and a light diffuser disposed on the adhesive layer and including a plurality of capsules, and wherein the adhesive layer includes at least one second groove overlapping with the at least one first groove and located under the at least one first groove.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M MERLIN whose telephone number is (571)270-3207.  The examiner can normally be reached on Monday-Thursday 7:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Jessica M. Merlin
June 13, 2021
/JESSICA M MERLIN/Primary Examiner, Art Unit 2871